DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 18 June 2021 has been entered. Claim(s) 1-23 and 25-26 remain pending in this application. Claim(s) 24 has been cancelled. Claims 25 and 26 are new.  Claim(s) 4-7, 9-12, 14-15, 17-18, 20 and 22-23 have been withdrawn from consideration. Claims 1-3, 8, 13, 16, 19, 21 and 25-26 will be examined.
Applicant is reminded of the proper manner of making amendments to the claims.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


It is noted that the amendment to Claim 3 has completely removed “associated with an inlet of the rocket propellant tank” without the accepted format of a strikethrough to indicate the removal the limitation from the claim.  It is therefore interpreted as the limitation being deleted from the claim and an appropriate amendment would be necessary if the limitations were desired to be included in the claim.

Claim Objections
Claims 1-3, 8, 13, 16, 19 and 21 are objected to because of the following informalities:  
Claims 1-3, 8, 13, 16, 19 and 21 use the term “inlet valve” while the embodiment shown in Figure 3 does not include the term inlet valve.  A possible correction is the use of the term “a valve” in order to be generic to apply to all embodiments.  

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 21 recites the limitation “means for filling a rocket propellant tank” and “means for concurrently providing the rocket propellant to a chill line of a rocket engine as the rocket 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, 10, 21 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hue (U.S. Pre-grant Publication 2017/0114753), hereinafter Hue.

Regarding Independent Claim 1, Hue teaches an apparatus comprising: 
an inlet valve (30A) to supply a rocket propellant tank that is associated with a rocket engine with rocket propellant (Figure 1 – the valve, 30A, provides a propellant to the tank, 18, via at least the pump, 32B, conduit, 34, chill line, 36, conduit, 38, turbine, 32A, and conduits, 42 and 46, where the tank is associated with the engine, 12, as shown in Figure 1); 
Figure 1 – the conduit connecting the inlet valve, 30A, to the pump, 32, is the supply line) to couple the rocket propellant tank to the inlet valve (Figure 1 – the supply line is part of the flow path from the inlet valve, 30A, to the propellant tank, 18); 
a bleed line of the rocket engine (38 – Figure 1 – the conduit, 38, takes propellant that is used in the engine and extracts/bleeds it away from the engine, therefore it is a bleed line of the rocket engine) coupled to the inlet valve (Figure 1 – the valve, 30A, and the bleed line, 38, are connected to each other in the flow system as shown in Figure 1), the bleed line separate from the supply line and upstream of the rocket propellant tank (Figure 1 – the bleed line, 38, and the supply line  are separate with the bleed line located in a upstream location to the tank, 18, with respect to the flow, as shown in Figure 1); and 
a flow director (34) to direct at least a portion of a flow of the rocket propellant from the inlet valve to the bleed line of the rocket engine to thermally condition the rocket engine as the rocket propellant tank is being filled with the rocket propellant (Figure 1 – the conduit/director, 34, directs the flow of propellant from the valve, 30A, to the heater, 36, which is used to receive heat from the engine, and therefore cool/thermally condition the engine, while the flow continues to the tank, 18, as shown by the flow arrows, Therefore the conditioning of the engine and filling of the tank happen concurrently), and
a pre-valve (47 – Paragraph 0040, Lines 18-21 – element 47 is a system of valves and therefore are pre-valves) between the flow director and the rocket propellant tank (Figure 1 – the pre-valve is between the flow director, 34, and the tank 18, as the flow from the flow director flows to the tank, 18, through the pre-valve, 47), the pre-valve at an inlet of the rocket propellant tank to supply the rocket propellant from the flow director to the rocket Figure 1 – the pre-valve, 47, is located at conduit/inlet leading to the tank, 18, to provide the propellant from the director, 34, to the tank).

Regarding Claim 2, Hue teaches the invention as claimed and discussed above. Hue further teaches wherein the rocket engine is between the rocket propellant tank and the inlet valve (Figure 1 – the chill line, 36, which is part of the engine, 12, is located between the valve, 30A, and the tank, 18, relative to the flow from the valve to the tank).

Regarding Claim 3, Hue teaches the invention as claimed and discussed above. Hue further teaches further including a propellant line (46) between the bleed line and the pre-valve (47) associated with an inlet of the rocket propellant tank (Figure 1 – the propellant line, 46, is between the bleed line, 38, and the pre-valve, 47, which is the last valve before the inlet of located at the top of the tank, 18).

Regarding Independent Claim 8, Hue teaches a method comprising: 
filling, via an inlet valve (30A) and a supply line (Figure 1 – the conduit connecting the inlet valve, 30A, to the pump, 32, is the supply line), a rocket propellant tank (18) associated with a rocket engine (12) with rocket propellant (Figure 1 – propellant is provided to the tank via at least the valve, 30A, the pump, 32B, conduit, 34, chill line, 36, conduit, 38, turbine, 32A, supply line, the conduit, 46, and valve, 47 where the tank is associated with the engine, 12, as shown in Figure 1), the rocket propellant tank to be filled via a pre-valve at an inlet of the rocket propellant tank (Figure 1  – Paragraph 0040, Lines 18-21 – the flow of propellant to fill the tank flows through a pre-valve, 47, to the inlet conduit, which is an inlet of the rocket propellant tank, 18); and 
concurrent to the filling of the rocket propellant tank, directing, by use of a flow director (34), at least a portion of a flow of the rocket propellant toward a bleed line of the rocket engine (Figure 1 – the flow of propellant passes through the conduit, 38, that takes propellant that is used in the engine and extracts/bleeds it away from the engine, therefore it is a bleed line of the rocket engine) to thermally condition the rocket engine (Figure 1 – Paragraph 0040 - the conduit/director, 34, directs the flow of propellant from the valve, 30A, to the heater/chill line, 36, which is used to receive heat from the engine, and therefore cool/thermally condition the engine, while the flow continues through the bleed line, 38, to the tank, 18, as shown by the flow arrows, Therefore the conditioning of the engine and filling of the tank happen concurrently), the bleed line coupled to the supply line in the rocket engine and upstream of the rocket propellant tank (Figure 1 – the bleed line, 38, is coupled to the supply line by conduits in the rocket engine with the bleed line located in a upstream location to the tank, 18, with respect to the flow, as shown in Figure 1).

Regarding Independent Claim 10, Hue teaches a method comprising: 
filling, via an inlet valve (30A), a rocket propellant tank (18) associated with a rocket engine (12) with rocket propellant (Figure 1 – propellant is provided to the tank via the valve, 30A, the pump, 32B, conduit, 34, chill line, 36, conduit, 38, turbine, 32A, and conduit, 46, where the tank is associated with the engine, 12, as shown in Figure 1), the rocket propellant tank to be filled via a pre-valve at an inlet of the rocket propellant tank (Figure 1  – Paragraph 0040, Lines 18-21 – the flow of propellant to fill the tank flows through a pre-valve, 47, to the inlet conduit, which is an inlet of the rocket propellant tank, 18); and 
concurrent to the filling of the rocket propellant tank, directing, by use of a flow director (34), at least a portion of a flow of the rocket propellant toward a chill line of the rocket engine (Figure 1 – Paragraph 0040 -  the flow of propellant passes through the chill line, 36, of the rocket engine, 12) to thermally condition the rocket engine (Figure 1 – the conduit/director, 34, directs the flow of propellant from the valve, 30A, to the heater/chill line, 36, which is used to receive heat from the engine, and therefore cool/thermally condition the engine, while the flow continues through the bleed line, 38, to the tank, 18, as shown by the flow arrows, Therefore the conditioning of the engine and filling of the tank happen concurrently), wherein an entire flow of the rocket propellant form the inlet valve is directed to a bleed line that is upstream of the rocket propellant tank (Figure 1 – the entire flow from the valve, 30A, is shown to pass through the bleed line, 38).

Regarding Claim 21, Hue teaches an apparatus (Figure 1) comprising: 
means for filling a rocket propellant tank with rocket propellant (Figure 1 - the valve, 30A, the pump, 32B, conduit, 34, chill line, 36, conduit, 38, turbine, 32A, conduits, 42 and 46, and valve, 47, provide the rocket propellant tank, 18, with rocket propellant thereby filling the tank) having means for concurrently providing the rocket propellant to a chill line of a rocket engine as the rocket propellant tank is filled (Figure 1 – the figure shows the flow provided to the tank, 18, passes through the chill line, 36, for cooling the rocket engine thereby concurrently providing the propellant to the chill line and the tank), the means for 47) at an inlet of the rocket propellant tank(Figure 1 – the pre-valve, 47, is located at conduit/inlet leading to the tank, 18, to provide the propellant from the director, 34, to the tank); and 
means for providing the rocket propellant to the rocket propellant tank from an outlet of an engine bleed line. (Figure 1 – the feed system shows a bleed line, 38, which extracts/bleeds propellant used by the engine, 12, and provides it through multiple valves, 50A and 47, back to the tank, 18).

Regarding Claim 25, Hue teaches the invention as claimed and discussed above. Hue further teaches the bleed line is to be coupled to the supply line in the rocket engine (Figure 1 – the bleed line, 38, is connected/coupled to the supply line as all the conduits are connected/coupled to each other within the rocket engine as shown).

Regarding Claim 26, Hue teaches the invention as claimed and discussed above. Hue further teaches the flow director is to couple the supply line to the bleed line in the rocket engine (Figure 1 – the flow director, 34, is coupled to the supply line and the bleed line, 38, where the flow from the supply line flows through the flow director to the bleed line, therefore the flow director couples the supply line and the bleed line).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 13, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (U.S. Pre-grant Publication 2005/0045772), hereinafter Martin, in view of Hue.

Regarding Independent Claim 13 and Claim 16, Martin teaches (Claim 13) a launch vehicle (Figure 1A) comprising: 
a rocket engine (34); 
a rocket propellant tank (Figure 1A – the tanks that hold the propellants, 30 and 32, are rocket propellant tanks) associated with the rocket engine (Paragraph 0018 – the engine uses propellants, 30 and 32, from the tanks, therefore the tanks are associated with the rocket engine, 34).
Martin further teaches that the propellants are cryogenic (Paragraph 0018 – the propellants are liquid hydrogen and liquid oxygen therefore they are cryogenic).
Martin does not teach an inlet valve to provide rocket propellant to the rocket propellant tank; 
a supply line coupled to the inlet valve and upstream of the rocket propellant tank; and 
a flow director to direct at least a portion of a flow of the rocket propellant toward a bleed line of the rocket engine to thermally condition the rocket engine while the rocket propellant tank is concurrently filled, the bleed line separate from the supply line and upstream of the rocket propellant tank; and

(Claim 16) the chill line is disposed between the propellant tank and the inlet valve.
However, Hue teaches a propellant feeding system (Figure 1) with (Claim 13) an inlet valve (30A) to provide rocket propellant to the rocket propellant tank (Figure 1 – the valve, 30A, provides a propellant to the tank, 18, via at least the pump, 32B, conduit, 34, chill line, 36, conduit, 38, turbine, 32A, and conduit, 46, where the tank is associated with the engine, 12, as shown in Figure 1); 
a supply line (Figure 1 – the conduit connecting the inlet valve, 30A, to the pump, 32, is the supply line) coupled to the inlet valve and upstream of the rocket propellant tank (Figure 1 – the supply line is part of the flow path from the inlet valve, 30A, to the propellant tank, 18, therefore the inlet valve is coupled to the supply line and upstream of the propellant tank); and 
a flow director (34) to direct at least a portion of a flow of the rocket propellant toward a bleed line of the rocket engine to thermally condition the rocket engine while the rocket propellant tank is concurrently filled (Figure 1 – the conduit/director, 34, directs the flow of propellant from the valve, 30A, to the heater/chill line, 36, which is used to receive heat from the engine and then to the bleed line, 38, and therefore cool/thermally condition the engine, while the flow continues to the tank, 18, as shown by the flow arrows, Therefore the conditioning of the engine and filling of the tank happen concurrently), the bleed line separate from the supply line and upstream of the rocket propellant tank (Figure 1 – the bleed line, 38, and the supply line are separate with the bleed line located in a upstream location to the tank, 18, with respect to the flow, as shown in Figure 1); and 
a pre-valve (47 – Paragraph 0040, Lines 18-21 – element 47 is a system of valves and therefore are pre-valves) between the flow director and the rocket propellant tank (Figure 1 – the pre-valve is between the flow director, 34, and the tank 18, as the flow from the flow director flows to the tank, 18, through the pre-valve, 47), the pre-valve to supply the rocket propellant from the flow director to the rocket propellant tank (Figure 1 – the pre-valve, 47, is located at conduit/inlet leading to the tank, 18, to provide the propellant from the director, 34, to the tank);
(Claim 16) the chill line (36) is between the propellant tank and the inlet valve (Figure 1 – the chill line, 36, is between the tank, 18, and the valve, 30A, relative to the flow from the valve to the tank).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Martin to include (Claim 13) an inlet valve to provide rocket propellant to the rocket propellant tank; a supply line coupled to the inlet valve and upstream of the rocket propellant tank; and a flow director to direct at least a portion of a flow of the rocket propellant toward a bleed line of the rocket engine to thermally condition the rocket engine while the rocket propellant tank is concurrently filled, the bleed line separate from the supply line and upstream of the rocket propellant tank; and  a pre-valve between the flow director and the rocket propellant tank, the pre-valve to supply the rocket propellant from the flow director to the rocket propellant tank and (Claim 16) the chill line is between the propellant tank and the inlet valve, as taught by Hue – Paragraph 0013).

Regarding Claim 19, Martin in view of Hue teach the invention as claimed and discussed above. Martin further teaches wherein the rocket propellant tank is part of a booster rocket of the launch vehicle (Figure 1A - Paragraph 0018, Lines 1-4 – the propellant tanks that contain the propellants, 30 and 32, are part of the booster rocket, 22, of the launch vehicle, shown in Figure 1A).

Response to Arguments
Applicant's arguments filed 18 June 2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that the amendment was agreed upon in an interview to overcome the prior art rejection, it is respectfully pointed out that the specific language that was submitted in the amendment was not provided for consideration for the interview.  It is further noted that the inclusion of the pre-valve was addressed as appearing to overcome the prior art rejections, but would still require further consideration.  As discussed in the rejection above, Hue teaches various valves, of which a “pre-valve” at an inlet of the propellant tank is taught at element 47.  Therefore, after further consideration of the exact language provided in the amendment, Hue does teach the claimed limitations as amended.

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pavia (U.S. Pre-grant Publication 2009/0288390), Figures 1 and 2 and Paragraph 0074 – the system fills a tank with coolant where the flow path of the coolant to the tank passes through a chill line in the rocket engine before reaching the tank.

 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741